In two support proceedings pursuant to Family Court Act article 4, the appeal is from (1) an order of the Family Court, Westchester County (Barone, J.), entered February 22, 1985, directing the appellant to pay $250 per week temporary support for the petitioner and their child, and (2) an order of the same court (Kaiser, J.), entered October 11, 1985, which, after a hearing, directed the appellant to pay support of $300 per week, plus $75 per week on account of arrears in the total amount of $7,500.
Ordered that the appeals are dismissed, without costs or disbursements.
In view of subsequent orders of the Family Court, entered June 25, 1986 and July 1, 1986 respectively, canceling all arrears and suspending all current support, the instant appeals are academic. It also appears that the order entered February 22, 1985 was not appealable as a matter of right (see, Family Ct Act § 1112). Mollen, P. J., Brown, Weinstein, Fiber and Harwood, JJ., concur.